GIEGERICH, J.
It appears from the papers submitted that the justice before whom this action for a separation was tried! announced orally at the conclusion of the trial that he had decided the issues in favor of the defendant. It is undisputed, however, that no formal decision or judgment has as yet been entered.
[1] As temporary alimony continues until the entry of the judgment granting or denying the relief asked (Horn v. Horn, 73 Misc. Rep. 14, 18, 130 N. Y. Supp. 591), the defendant is under obligation to pay the sum due for alimony under the order awarding the same until a final judgment in his favor is entered.
[2] As the arrears for temporary alimony are superseded by the final judgment when entered (Wood v. Wood, 7 Lans. 204; 14 Cyc. 760; 3 Enc. L. & P. 138, 139; Thurston v. Thurston, 136 N. Y. Supp. 340), I will hold this matter open for 10 days in order to enablé the defendant to secure the entry of such judgment.